DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner notes that claims 1-4 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
Regarding claim 1, the term: “comprising” in line 5 (in the recitation: “A system for biological sample collection, examination and reading in quick biochemical tests and data management, comprising…”) is interpreted as the transitional phrase for the claim. 
The structural claim limitations in claims 1-4, which are recited as being positively associated with the claimed system, using the phrases “… connected…” (For instance, as in: “a code identifier… unidirectionally connected to the reader… and unidirectionally connected to the local remote hardware and to the cartridge…”) are interpreted as being part of the claimed invention. The phrases “… connected…” are interpreted in the same way the phrases “equipped with…” are interpreted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4, the term "quick" in the phrase “quick biochemical test” is a relative term which renders the claim indefinite.  The term "quick" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim what can be considered quick or slow test. The examiner suggest applicant delete the term quick. 
Regarding claim 1, line 7, the term "basic" in the phrase “all basic parameter” is a relative term which renders the claim indefinite.  The term "basic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claim what can be considered basic (fundamental/principal) or not basic. The examiner suggest applicant delete the term basic. 

Claim 1 recites the limitation "the protocol information" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the reader" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Note: The phrase “with reader” following the limitation appears to be redundant, it is also unclear how the “reader” in the phase has no article. It appears that it is referencing the reader recited previously. 
Claim 1 recites the limitations "the test result data" and “the sample data” in lines 10-13.  There are insufficient antecedent basis for these limitation in the claim.
Claim 1 recites the limitations "the local remote hardware.”  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1 lines 14 and 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1, lines 15-16 recites the limitations “the exam data” and "the exams result.”  There are insufficient antecedent basis for these limitation in the claim.
Claim 1 recites the limitations "the local remote hardware.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 16 recites the limitations "the screen.”  There is insufficient antecedent basis for this limitation in the claim.

The examiner omits raising similar informality issues with improper use of articles.  

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record are: Emeric (US 20130189794) and Jakubowicz (US 20160025639). The examiner also considered the written opinions by the ISA (lack of inventive step arguments). 
The system for biological sample collection, examination and reading in biochemical tests and data management, comprising: 
a cartridge equipped with a reagent strip capable of reproducing, i.e. configured to reproduce, results based on color variation, the cartridge equipped with a code identifier which stores all parameters for performing the examination and which enables the system to perform a new exam by only including protocol information in the code identifier and, the code identifier unidirectionally connected to a reader configured to transmit the test result data to a local remote hardware from the reading of the 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/17/21